DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Kanaya (US 2019/0143760 A1).
Yamazaki teaches a heavy-duty pneumatic tire. The is configured to include the use as depicted in a half-tire cross-sectional view: a pair of beads portions 4; and a carcass 6 extending on and between one of the beads and another bead, wherein each bead includes a core 5, an apex 8 located radially outward of the core, and a cover 11 enclosing at least a part of the core, the carcass includes a carcass ply 6A including a large number of aligned carcass cords 6c and further including a carcass topping rubber Tg1 covering the carcass cords 6c, each carcass cord is a steel cord, see [0032], [0034]; the carcass ply 6 is turned up around the core 5 from an inner side 6a to an outer side 6b in an axial direction, see FIG. 2, the cover 11 is located, between the core 6 and the carcass ply 6a, 6b, in a portion at which the carcass ply encloses the core, the cover is composed of one cover ply 11 ≈ 0, which meets the claimed hardness of the cover topping rubber and a hardness of the carcass topping rubber is not less than -5 and not greater than 5.
While, Yamazaki discloses a distance w1 between the cover cords 11 are set in a range of 0.3 mm – 1.4 mm; it does not explicitly disclose a carcass cord diameter. 
Kanaya discloses a heavy-duty tire suitable for providing improved bead durability; wherein the tire is configured to carcass cords whose diameter is set in a range of 0.6 mm – 0.8 mm. Kanaya further discloses such a configuration suppresses the occurrence of broken cords and separation of the plies, see [0025].
Now for a Yamazaki disclosed distance between cover cord of 0.3 mm and a Kanaya disclosed carcass cord diameter of 0.6 mm gives; a ratio of a distance between the cover cords to an outer diameter of each carcass cord of 0.5 which meets the claimed range of being not lower than 0.35 and not higher than 0.85.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the carcass cords of Yamazaki have the diameter range as taught by Kanaya 
Regarding claims 3, 5-6, the hardness of Ht2 of the cover topping rubber is between 70 degrees and 90 degrees, which meets the claimed range of not lower than 62 and not higher than 75; the fineness – (construed as thickness) of each of the organic fiber cords of the bead core wrapping layer in a range of from 940 to 4200 dtex, which anticipates the claimed 700 dtex – 1300 dtex; the organic fiber cords of the bead core wrapping layer are inclined at an angle in a range of from 20 to 70 degrees with respect to the tire circumferential direction, which anticipates the claimed 25 – 75 degrees. Moreover, regarding the claimed ranges, it has been held that when the prior art discloses a claimed range with sufficient specificity, the prior art anticipates the claimed range, see MPEP 2131.03.
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Kanaya (US 2019/0143760 A1), as applied to claim 1 above, in view of Nakamura (JP 2004-142478 – of record).
Regarding claims 2, 4, modified Yamazaki does not explicitly disclose the hardness of the cover topping rubber is lower than the hardness of the carcass topping rubber. However, it would have been obvious to one .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Kanaya (US 2019/0143760 A1), as applied to claim 1 above, in view of Honbo.
Regarding claim 7, modified Yamazaki does not explicitly disclose a pair of chafers located axially outward of the beads, wherein a hardness of each chafer is equal to the hardness of the carcass topping rubber or higher than the hardness of the carcass topping rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pair of chafers located axially outward of the beads, wherein a hardness of each chafer is equal to the hardness of the carcass topping rubber or higher than the hardness of the carcass topping rubber, since (1) Yamazaki discloses the use of clinch 20 – (corresponds to the chafer) and (2) Honbo discloses a bead structure for a heavy-duty tire, where having a chafer with a high hardness contributes to preventing the rim from rubbing the bead portion in a contact area with the rim, see [0002]. Thus, having an equally or harder composition for the clinch of Yamazaki would predictably provide the tire with a means for preventing the rim from rubbing the bead portion by having a hard rubber clinch portion between the bead portion and rim.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Kanaya (US 2019/0143760 A1), as applied to claim 1 above, in view of Kagimoto (US 2020/0016934 A1).
Regarding claim 8, while modified Yamazaki discloses the carcass ply that is turned up around the core forms a turned-up portion of the carcass .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749